Title: To Thomas Jefferson from Little Bear, 20 January 1809
From: Little Bear
To: Jefferson, Thomas


                  
                     City of Washington 20th Janry 1809
                  
                  Father the Preesedant of the U. States of the Seventeen fires listen to one of your Chidren of the Chippiwas Maccance or the Little Bear. I have oftened heard your advice to wards your Children through our father an of your Cheifs which you sent to Detroit to take care of us, the verry first time that I heard of you it pleassed me to the hart you haud allwayse observed to your Children to cultevate the Land which I am now Determined to do. I am now father an old man I would wish father now to put them In afair way to Cultevate the land but now father I have not the means to cultevate the land as you would wish me to do. you know father we must have oxen to plow with where father I have not the means to purchase them—but if it Should be your wish that i Should raise Corn &c. you Should—furnish me with them, father you Know that aperson cannot lern to read before he goes to School & there fore father we would wish you to give us aperson to Teech us how to plough & to Cultevate the land you told us father to raise aplenty of grain &c. & what was over to by Cloathin with—& likewise father you told us to have good houses & I have now father begun my Self to build me one & father In so doing I have got in dept. & likewise father I have in Clossed a good piece of land with all new fence—it is true father that our father at Detroit as assisted me but for all that father I am yet in Dept. of Three hundred Dollars If you now assist me with that amount, it will inable me to carry on my farming & works when others sees that I do well it will Encourage them to do so likewise & when they se that I do well that will Encourage them likewise so to do—& then father they will find that the advice you gave them, was a good one father the other day you told me that it was your wish that we Should understand one another, if you establish a School father at Detroit I Shall send my Children, to it & likewise some of my other people will send theirs likewise & that if they learn my Children & your grand Children will become to understand one another father you haud promissed us at the Treaty of Detroit to furnish us with a black Smith which father if you give us one that after afew years that we may lern our Selves & that we Shall not ax you for one any more. father I observe to you that their is a Gentleman Geo. Meldrum in Detroit that has a Small track of land a goining to ours on the river huron I would wish to exchange with him for Some other part of our land but i did not like to propose it to him untill I would se you as it is unconvenient to us for that reason I would wish you to give me your oppenion on it,—& likewise father I would wish to take out of our Annuities One hundred & Ten Dollars in Money now father this is all I take you by the hand & arm & arm & the one the next to your heart & mean to Stick to you & no other—
                  
               